Citation Nr: 1708234	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for the right lateral meniscal tear. 

2.  Entitlement to payment of additional compensation benefits for the Veteran's spouse. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In March 2011, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In September 2011, the Veteran's claims for an increased disability rating for lateral meniscus tear of the right knee and payment of additional compensation benefits for the Veteran's spouse were remanded for issuance of a statement of the case (SOC).  The Board notes that the VLJ who conducted the March 2011 hearing has since retired and is no longer employed by the Board.  

In June 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned VLJ.  A transcript of the proceedings has been associated with the electronic claims file.

The Board also notes that in March 2013, the Veteran withdrew his claim for payment of additional compensation benefits for his spouse.  However, in his June 2014 videoconference hearing, the Veteran provided testimony in support of this issue.  Given that the Veteran has now clearly expressed a desire to pursue this issue on appeal and the Board has accepted testimony on this issue, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the issue of entitlement to service connection for a back disability was remanded so that a SOC could be issued.  The AOJ issued a SOC and the Veteran perfected his appeal pertaining to the issue of entitlement to service connection for a back disability.  In his November 2015 VA Form 9, the Veteran elected to have a Travel Board hearing at his local VA RO before a VLJ.  In April 2016, the Veteran elected to have a videoconference Board hearing rather than a Travel Board hearing.

To date, a videoconference Board hearing has not been scheduled regarding the claim of entitlement to service connection for a back disability.  Therefore, a remand is necessary so that a videoconference hearing can be scheduled.  In August 2015, the Veteran's representative argued that the Veteran's claimed back disability was caused by his service-connected knee disability.  Therefore, adjudication of the knee claim must be deferred as the Veteran may present testimony relevant to this claim when he presents testimony on his back disability.

Lastly, the claim for entitlement to payment of additional compensation benefits for the Veteran's spouse is inextricably intertwined with the claims for entitlement to an initial increased rating for the right knee disability and service connection for a back disability, as adjudication of the claims may yield a higher disability evaluation and the Veteran must have an evaluation of 30 percent or greater to receive additional compensation for dependents.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before, if possible with the undersigned, or a Member of the Board addressing his claim of entitlement to service connection for a back disorder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




